Title: To George Washington from Edmund Randolph, 10 March 1794
From: Randolph, Edmund
To: Washington, George


          Private.
          Dear sir[Philadelphia, c.10 March
              1794]
          Whether the present deed from Mercer to you, differs in
            substance from the former, I do not recollect. But the date being a twelvemonth later,
            may be of serious consequence. It may let in creditors and subsequent purchasers.
          I beg leave therefore to suggest, that after acknowledging to Mercer the receipt of the
            deed, you remark, that upon observing the deed now sent not to be the same with that,
            which was here last year, you feel yourself under the necessity of asking, why the
            change was made: that you cannot carry in your head all the particulars of the former
            deed; but as it was the one, which you had upon examination approved, you were rather at
            a loss, how to act, until you should hear from him: that altho’ no doubt was entertained
            of the propriety of any thing, contained in the new deed, yet the postponement of the
            date a year later might look as if your contract with him was made now for the first
            time: and that in the mean time you would keep the deed to be decided on by you. I have the honor, to be, dear sir with sincere and affectionate
            attachment and respect yr mo. ob. serv.
          
            Edm: Randolph
          
        